     Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 1 of 27




              THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
Consumer Financial Protection Bureau,   )
                                        )
                   Plaintiff,           )     Civil Action No. 3:17-cv-00101
                                        )     (Hon. Robert D. Mariani)
      v.                                )
                                        )
Navient Corporation, et al.,            )
                                        )
                   Defendants.          )

   DEFENDANTS’ RESPONSE TO PLAINTIFF’S OBJECTIONS TO
              SPECIAL MASTER REPORT #18
         Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 2 of 27




                                        TABLE OF CONTENTS

TABLE OF AUTHORITIES ................................................................................... iii
INTRODUCTION .....................................................................................................1
FACTUAL AND PROCEDURAL BACKGROUND .............................................. 2
ARGUMENT .............................................................................................................9
I. The Special Master Correctly Found That Dr. Ang Did Not Receive Any
   Specific, Confidential, And Substantially Relevant Information Warranting Her
   Disqualification ...................................................................................................10
   A. The Special Master Correctly Applied the Relevant Legal Standard ........... 10
    B. The CFPB’s Per Se Disqualification Rule Is Unsupported ...........................14
II. The Special Master Correctly Found That Policy Considerations Warrant
    Denial of the CFPB’s Request. ...........................................................................18
CONCLUSION ........................................................................................................21




                                                           ii
          Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 3 of 27




                                       TABLE OF AUTHORITIES

                                                                                                                Page(s)
                                                       CASES

Federal. Trade Commission v. Innovative Designs, Inc., No. 16-1669,
     2018 WL 1334830 (W.D. Pa. Mar. 15, 2018) ...............................................11
Glasser v. Hilton Grand Vacations Co., LLC, No. 8:16-cv-952-T-
      27AAS, 2017 WL 3584930 (M.D. Fla. July 24, 2017) .................................11
Grant Thornton, LLP. v. F.D.I.C., 297 F. Supp. 2d 880 (S.D. W. Va.
      2004) ........................................................................................................10, 19
Greene, Tweed of Delaware, Inc. v. DuPont Dow Elastomers, LLC,
     202 F.R.D. 426 (E.D. Pa. 2001) ....................................................................10

H. Lundbeck A/S v. Apotex Inc., No. 18-88-LPS, 2020 WL 1285834
      (D. Del. Mar. 18, 2020) .................................................................................17
Hewlett-Packard Co. v. EMC Corp., 330 F. Supp. 2d 1087 (N.D. Cal.
     2004) .......................................................................................................passim
In re Bard IVC Filters Products Liability Litigation, No. MDL 15-
       02641, 2017 WL 6603467 (D. Ariz. Dec. 21, 2017) ...............................12, 16

In re Incretin-Based Therapies Products Liability Litigation, 721 F.
       App’x 580 (9th Cir. 2017) ............................................................................... 2
Koch Refining Co. v. Boudreaux MV, 85 F.3d 1178 (5th Cir.1996) .................11, 17
Orion Corp. v. Sun Pharmaceutical Industries, Ltd., Nos. 05-5436
      (MLC), 08-5545 (MLC), 2009 WL 5872982 (D.N.J. June 12,
      2009) ..............................................................................................................10
Palomar Medical Technologies, Inc. v. Tria Beauty, Inc., No. 09-
     11081, 2012 WL 517532 (D. Mass. Feb. 15, 2012) ......................................18

Return Mail, Inc. v. United States, 107 Fed. Cl. 459 (2012) ...................................11

Rhodes v. E.I Du Pont de Nemours & Co., 558 F. Supp. 2d 660 (S.D.
     W. Va. 2008)......................................................................................10, 15, 18

                                                            iii
        Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 4 of 27




Space Systems/Loral v. Martin Marietta Corp., No. 95-20122, 1995
      WL 686369 (N.D. Cal. Nov. 15, 1995) .........................................................18

U.S. ex rel. Cherry Hill Convalescent Center, Inc. v. Healthcare
      Rehab Sys., Inc., 994 F. Supp. 244 (D.N.J. 1997) ...................................11, 14




                                                 iv
       Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 5 of 27




                                 INTRODUCTION

      The CFPB’s objections press the same erroneous argument they made before

the Special Master: that the mere “expos[ure]” of Dr. Ang to any CFPB work

product during its years-long investigation of Navient requires per se

disqualification of Dr. Ang from serving as an expert in the litigation. Doc. 459 at

24. As the Special Master recognized, that is not the law, and the CFPB’s

“conclusory” claim of “expos[ure]” falls well short of the high bar courts have set

for parties seeking to disqualify an opponent’s expert. Doc. 453 at 11. Rather,

based on a “close analysis” of the evidence, id. at 21-27, and after a full

evidentiary hearing, the Special Master properly considered whether Dr. Ang had

received “specific confidential information related to the present litigation” that

would warrant her disqualification, id. at 27 (citing Hewlett-Packard Co. v. EMC

Corp., 330 F. Supp. 2d 1087, 1094 (N.D. Cal. 2004) (emphasis added)), and

concluded that the CFPB “ha[d] not carried its heavy burden of showing that the

‘drastic measure’ of disqualification of Dr. Ang is warranted.” See Doc. 453 at 2

(quoting Hewlett-Packard, 330 F. Supp. 2d at 1094).

       Notably, the CFPB’s objections do not contest the findings of fact made by

the Special Master. Those findings make clear (1) that any communications

involving Dr. Ang related to the Navient matter occurred years before this lawsuit

was even filed and were “general in nature and episodic,” Doc. 453 at 27; (2) that
       Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 6 of 27




CFPB documents provided to Dr. Ang were ultimately “shared with Navient” and

thus “no longer confidential for the purposes of disqualification,” id. at 25; and (3)

that there was “[n]o testimony . . . to suggest that confidential information related

to the matters at issue in the litigation was imparted to Dr. Ang,” id. at 23. In light

of these findings, and setting aside the CFPB’s rhetoric and misdirection, nothing

in the evidentiary record approaches the “‘specific and unambiguous disclosures’

required to trigger disqualification.” See In re Incretin-Based Therapies Prods.

Liab. Litig., 721 F. App’x 580, 584 (9th Cir. 2017) (quoting Hewlett Packard, 330

F. Supp. 2d at 1094) (emphasis in original).

              FACTUAL AND PROCEDURAL BACKGROUND
      The CFPB’s attempt to disqualify Dr. Ang was the subject of extensive

proceedings before the Special Master, which resulted in a comprehensive record

of the relevant evidence. On December 27, 2019, the CFPB filed a letter

requesting Dr. Ang’s disqualification. Doc. 453 at 5. Navient responded on

January 13, 2020, and the Special Master initially heard arguments from the parties

on January 16 and January 28. Id. at 6-7. At the CFPB’s request, the Special

Master directed that both defense counsel and Dr. Ang produce certain

communications potentially relevant to the disqualification issue. Id. at 7; see also

Ex. A (Jan. 28 Hrg. Tr.) at 25-26 (relating to CFPB’s request for defense counsel’s

e-mails with Dr. Ang and Dr. Ang’s “personal e-mail that referenced Sallie Mae or
                                           2
       Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 7 of 27




Navient”). Defendants also provided Dr. Ang’s billing records for her work for

Navient. Doc. 453 at 7. The Special Master found that there was “nothing in these

documents that was material to the disqualification question.” Id. at 7 n.6.

      In light of the importance of the issue, the Special Master determined that an

evidentiary hearing was appropriate, and on February 20, 2020, the parties

appeared before the Special Master in Washington, D.C. at a full-day hearing at

which the CFPB presented six witnesses and Dr. Ang testified. Id. at 8. On March

3, the parties submitted post-hearing briefs addressing the hearing evidence and

setting out their respective legal arguments. Id. On March 19, the Special Master

issued a report and order denying the CFPB’s disqualification request. Id. at 35.

The CFPB does not dispute the extensive factual findings in the Special Master’s

report, which are set forth below.

      A.     Dr. Ang’s Tenure at the CFPB

      From July 2011 until November 2015, Dr. Ang worked as an Economist in

the Office of Research in the Research, Markets, and Regulations (“RMR”)

Division of the CFPB. Doc. 453 at 2. RMR is a separate division of the Bureau

focused on policy issues, not enforcement activities, and Dr. Ang did not have

access to any enforcement files. Id. at 3. Dr. Ang’s responsibilities in the Office

of Research included performance of “research in support of policy projects.” Id.

at 3 (quoting Feb. 20 Hrg. Tr. at 255). For a period of time, Dr. Ang was also
                                          3
       Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 8 of 27




assigned to the CFPB’s Division of Consumer Education & Engagement to work

on “financial coaching programs.” Id.

      During Dr. Ang’s tenure in the Office of Research, the CFPB’s Office of

Enforcement was conducting an investigation of Navient. Id. The Special Master

identified “a few occasions” on which Enforcement Attorneys “called upon the

Office of Research . . . for advice in connection with requests for information from

Navient.” Doc. 453 at 3. Recognizing that “[t]hese requests were made informally

and on an ad hoc basis,” id., the Special Master reviewed the evidence based on

the discrete episodes in which the requests occurred:

      Episode #1: In September 2013, Brandis Anderson, the attorney leading

Enforcement’s investigation, reached out to Tim Critchfield, an analyst in the

Office of Research, regarding a request for data relating to Navient’s “payment

allocation methodologies, late fees, and disclosures in billing statements.” Doc.

453 at 22. After Michelle Kambara, another analyst, was assigned to work on the

request, Dr. Ang was asked to attend a meeting on October 3, 2013, to discuss

“Sallie Mae data and the various allocation methodologies.” Id. (quoting CFPB

Ex. 2 at A10). Mr. Critchfield testified that at meetings of this type, Enforcement

attorneys ‘“la[id] out what the goals [are] – and the strategies for the case’ as well

as the ‘legal things they want to get at by looking at the data.’” Doc. 453 at 22-23

(quoting Feb. 20 Hrg. Tr. at 84:23-85:2). However, this “conclusory” statement
                                           4
       Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 9 of 27




was unsupported by any “specifics as to what those strategies may have been and

how they related, if at all, to the issues the Bureau is now pursuing” in litigation.

Doc. 453 at 22-23. Similarly, while Ms. Kambara “testified in general terms that

the meeting helped her understand the goals of the investigation,” she “failed to

present any specifics that relate to the issues now being pursued.” Id. (citing Feb.

20 Hrg. Tr. at 33:21-34:4).

      Episode #2. The next interaction between Dr. Ang and Enforcement

attorneys occurred in February 2014. Id. E-mails submitted by the CFPB show

that Ms. Anderson set up “two meetings for the purpose of discussing ‘Sallie Mae

data,’ but no substantive information is provided in the e-mails.” Id. (citing CFPB

Exs. 6-9). One email states that Dr. Ang met with Mr. Critchfield and Ms.

Kambara to “determine if we would be able to calculate restitution for both issues

using the data we have.” Id. (quoting CFPB Ex. 8 at A42). However, the

communications contain “no indication as to what those issues involved” and the

only requests issued to Navient at that time “did not concern the matters at issue in

this litigation.” Id. Moreover, “[n]o testimony was presented to suggest that

confidential information related to the matters at issue in the litigation was

imparted to Dr. Ang at that time.” Id. at 23.

      Episode #3. Enforcement attorneys reached out to Dr. Ang and Mr.

Critchfield on April 24, 2014, asking them “to review drafts of four requests for
                                           5
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 10 of 27




written reports from Sallie Mae.” Doc. 453 at 24. Dr. Ang commented on one

request relating to “enrollment in forbearance or income-based repayment

programs.” Id. However, that request “was not included in the CID [Civil

Investigative Demand] issued on April 29, 2014,” which instead “focused on

cosigned loans, billing disclosure statements, and late fees.” Id. Nor is there any

“documentary or testimonial evidence that Dr. Ang ever received, reviewed, or

discussed any data produced in response to this request.” Id at 25.

      Episode #4. Following the exchange in April 2014, “[a]lmost a full year

passed before Dr. Ang’s feedback was again sought by Ms. Anderson regarding a

CID for the Navient investigation.” Doc. 453 at 25. Communications indicate that

Dr. Ang “received a draft of the CID” that the CFPB issued to Navient in April

2015, and that Dr. Ang “may have had discussions with Ms. Anderson” regarding

the document. Id. However, the CFPB offered “no specific

information . . . regarding these discussions.” Id. Leanne Hartmann, another

Enforcement attorney, “testified that she could not recall any information that was




                                          6
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 11 of 27




discussed at these meetings.” Id. 1 Ms. Anderson, meanwhile, “was not called by

the Bureau to testify.” 2 Id. at 25 n.12. Dr. Ang noted in an e-mail that one of these

discussions ‘“clarified the goals of the CID.’” Id. at 26 (quoting CFPB Ex. 17).

However, “nothing specific was offered by way of exhibits or testimony to

describe what, if any, confidential information was shared with Dr. Ang.” Id.

Instead, Dr. Ang’s e-mail “shows [her] concern from a researcher’s perspective.”




1
  The CFPB misleadingly cites Ms. Hartmann’s testimony to claim that one such
meeting “included a discussion of what theories the Enforcement attorneys were
pursuing and what data would be needed ‘to test those theories’ and determine
‘whether there’s a violation of the law happening.’” Doc. 459 at 12 (quoting Feb.
20 Hrg. Tr. 181:5-12). In fact, the quoted portions of testimony concerned only
Ms. Hartmann’s general recollection of what was “typically” discussed when
Enforcement attorneys “enlisted the assistance of staff” in other offices. Feb. 20
Hrg. Tr. 179:10-181:16. Based on Ms. Hartmann’s admission that she lacked “any
recollection” of the specific meeting, the Special Master struck her attempt to
“guess” at what was discussed. Id. at 177:25-179:8. The CFPB does not contest
that ruling.
2
  The Special Master noted, based on Ms. Anderson’s role leading the Navient
investigation, that “it would have been instructive to learn her view of the relative
significance of Dr. Ang’s role and what information had been imparted to Dr.
Ang.” Doc. 453 at 25 n.12. However, the CFPB “did not offer a declaration from
Ms. Anderson or seek judicial assistance to secure her testimony.” Id.
                                          7
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 12 of 27




Id. It is “aimed at policy related matters” and “is not Navient-specific.” Id.3

      Episode #5. Cynthia Lesser, another Enforcement attorney who worked on

the Navient matter, testified regarding a meeting she attended at which “Dr. Ang

ran through scenarios about payment processing issues.” Id. at 26. However, “no

specifics were provided about what information Dr. Ang gave or received during

that meeting and whether that information was even relevant to the present

litigation.” Id.

      Episode #6. Dr. Ang’s “final contact regarding Navient” involved an e-mail

exchange pertaining to the development of “servicing standards.” Id. These

standards represented part of “a policy-driven effort directed by an official in the

Bureau’s Office for Students (Michael Pierce).” Id. No Enforcement attorneys are

included on the e-mails, and Dr. Ang’s input was limited to ‘“a couple of quick

[comment] bubbles.’” Id. (quoting CFPB Ex. 20 at A189).




3
  The CFPB again mischaracterizes the record when it quotes Dr. Ang’s statement
regarding “structured thinking about strategies and objectives” as relating
specifically to a meeting about the Navient investigation. See Doc. 459 at 2. As
the Special Master found, it is clear from context that this comment was “not
Navient-specific” and instead reflected Dr. Ang’s “concern from a researcher’s
perspective” about coordination between Enforcement and the Office of Research
on future projects. See Doc. 453 at 26 (citing CFPB Ex. 17). In any event, the
CFPB provided no evidence regarding what litigation “strategies and objectives”
may have been discussed in this or any other meeting involving Dr. Ang. Id. at 26.
                                          8
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 13 of 27




      B.     Dr. Ang’s Role in This Litigation

      Dr. Ang left the CFPB in November 2015, about fourteen months before this

lawsuit was filed. Doc. 453 at 4. In March 2017, Dr. Ang published an article in

Law 360 entitled ‘“Student Loan Repayment Options in Light of CFPB v.

Navient.’” Id. (quoting Feb. 20 Hrg. Tr. at 308). In the article, Dr. Ang opined

that “income-driven repayment is not necessarily better for a borrower and that [it]

is not possible to determine [that] at the time the decision [to enroll in forbearance]

is made.” Id. (quoting Feb. 20 Hrg. Tr. at 311). The CFPB “was aware of the

publication of the article in the Spring of 2017, but did not object to Dr. Ang’s

authoring of the article or contend that it relied upon information disclosed to her

in confidence while she was employed by the Bureau.” Id. After reading Dr.

Ang’s article, counsel for Navient contacted her about serving as an expert in this

litigation. Id. at 4-5. She was formally retained in February 2018. Id. Dr. Ang’s

report, which rebuts conclusions reached by the CFPB’s expert, Dr. Charles

Mullin, reflects analysis in her Law360 article regarding the relative costs and

benefits of Income-Driven Repayment (“IDR”) plans and forbearance. Id.

                                   ARGUMENT
      Expert disqualification is a “drastic measure” that should be imposed “only

hesitantly, reluctantly, and rarely.” Hewlett-Packard Co., 330 F. Supp. 2d at 1087.

A party seeking disqualification thus “bears a ‘high standard of proof’ to show that
                                           9
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 14 of 27




disqualification is warranted.” Rhodes v. E.I Du Pont de Nemours & Co., 558 F.

Supp. 2d 660, 664 (S.D. W.Va. 2008) (quoting Grant Thornton, LLP. v. F.D.I.C.,

297 F. Supp. 2d 880, 882 (S.D. W.Va. 2004). As the Special Master correctly

found, the CFPB failed to carry its heavy burden of showing that the extraordinary

remedy of disqualifying Dr. Ang is warranted.

 I.   The Special Master Correctly Found That Dr. Ang Did Not Receive Any
      Specific, Confidential, And Substantially Relevant Information
      Warranting Her Disqualification.

      A.     The Special Master Correctly Applied the Relevant Legal Standard
      As the Special Master recognized, the CFPB’s request to disqualify Dr. Ang

based on her prior employment at the CFPB requires application of “the two-part

conflict of interest test.” Doc. 453 at 13-14 (citing Rhodes, 558 F. Supp. 2d at

667). Under this test, the party seeking disqualification must establish both that it

had a confidential relationship with the expert and that the expert received

“confidential information” relevant to the current litigation. Greene, Tweed of

Del., Inc. v. DuPont Dow Elastomers, LLC, 202 F.R.D. 426, 429 (E.D. Pa. 2001).

      “In the context of expert disqualification, disclosure of ‘confidential

information’ encompasses facts and ideas directly relating to or impacting the

litigation in issue.” Orion Corp. v. Sun Pharm. Indus., Ltd., 2009 WL 5872982, at

*2 (D.N.J. June 12, 2009) (emphasis added). As courts have widely recognized,

such information includes “discussion of the retaining party’s strategies in the

                                          10
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 15 of 27




litigation, the party’s views of the strengths and weaknesses of each side, the role

of each of the party’s witnesses to be hired, and anticipated defenses.” Id. (quoting

U.S. ex rel. Cherry Hill Convalescent Ctr., Inc. v. Healthcare Rehab Sys., Inc., 994

F. Supp. 244, 250 (D.N.J. 1997) (same)); see also Koch Refining Co. v. Boudreaux

MV, 85 F.3d 1178, 1182 (5th Cir.1996) (same); Fed. Trade Comm’n v. Innovative

Designs, Inc., 2018 WL 1334830, at *7 (W.D. Pa. Mar. 15, 2018) (same). In

contrast, purely technical information is not regarded as confidential. Glasser v.

Hilton Grand Vacations Co., LLC, 2017 WL 3584930, at *3-4 (M.D. Fla. July 24,

2017). Moreover, an expert’s receipt of information that later becomes

“discoverable” or “publicly-available” does not warrant disqualification.

Innovative Designs, Inc., 2018 WL 1334830, at *9; see also Hewlett-Packard Co.,

330 F. Supp. 2d at 1097 (no disqualification where allegedly confidential

information was part of “the parties’ extensive disclosures” during litigation).

      A party seeking disqualification bears the burden of identifying with

specificity the confidential disclosures on which its request is based. See Doc. 453

at 19. “Conclusory assertions, unproven statements, or generalized and vague

allegations do not satisfy this burden.” Innovative Designs, Inc., 2018 WL

1334830, at *8. Similarly, “[d]iscussions between…counsel and experts do not

carry the presumption that confidential information was exchanged.” Return Mail,

Inc. v. United States, 107 Fed. Cl. 459, 465 (2012). Indeed, even the “likelihood”
                                         11
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 16 of 27




that relevant confidential information was disclosed to an expert “is not enough.”

In re Bard IVC Filters Prods. Liab. Litig., 2017 WL 6603467, at *4 (D. Ariz. Dec.

21, 2017). Rather, disqualifying an expert requires evidence of “specific and

unambiguous disclosures” that if revealed by an expert to an opponent “would

prejudice the party” seeking disqualification. Hewlett-Packard Co., 330 F. Supp.

2d at 1094.

      Applying this standard, the Special Master correctly found that there was no

evidence that Dr. Ang was privy to specific confidential information relevant to

this litigation. Noting that Dr. Ang’s involvement in the Navient investigation was

“sporadic and brief,” Doc. 453 at 2, the Special Master conducted a “close

analysis” of each interaction Dr. Ang had with Enforcement attorneys conducting

the investigation, Doc. 453 at 21.

      Reviewing the written communications submitted by the CFPB, the Special

Master found no evidence that relevant confidential information was shared with

Dr. Ang, because the documents were “unrelated to the issues in this litigation,”

id., and because the information (e.g., draft CID requests) was ultimately “shared

with Navient” and thus “no longer confidential for the purposes of

disqualification,” id. at 25. Apart from the written communications, the only

evidence of potentially relevant communications presented by the CFPB involved

testimony about two sets of meetings Dr. Ang attended—the first regarding the
                                        12
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 17 of 27




CFPB’s 2013 request for payment allocation data, see id. at 22-24, and the second

concerning the CID issued to Navient in April 2015, see id. at 25-26. But the

CFPB’s witnesses provided only “general” and “conclusory” testimony regarding

these discussions—and no evidence of any specific confidential information

disclosed to Dr. Ang or how such information related to this litigation. See id. at

23-26. In particular, “no Bureau witness was able to relate with specificity any

instance in which the Bureau’s Enforcement attorneys informed Dr. Ang of

litigation strategy, expected experts, the Bureau’s views on the strengths and

weaknesses of the case, roles of witnesses, and anticipated defenses.” Id. at 21-22.

      The CFPB does not contest any of these findings. Although it claims Dr.

Ang “worked on payment processing issues,” Doc. 459 at 14, its objections point

to no particular document or testimony showing Dr. Ang received privileged or

confidential information relevant to its payment processing claim in this case. 4

Similarly, while the CFPB claims Dr. Ang “provided input” on a data request


4
  As the Special Master recognized, the CFPB’s data request regarding late fees
charged due to Navient’s methodology for allocating partial payments “did not
concern the matters at issue in this litigation.” Doc. 453 at 23. Despite the CFPB’s
vague contention that the issue represents an early iteration of an “evolv[ing]”
payment processing theory, see Doc. 459 at 14, the CFPB’s own witness confirmed
that the “[Federal Deposit Insurance Corporation (“FDIC”)] went after [the
payment allocation issue] in a separate suit.” See Feb. 20 Hrg. Tr. at 110:22-25. In
any event, the CFPB’s characterization of the 2013 request is irrelevant given the
absence of specific evidence that discussions surrounding the request disclosed
confidential information. See Doc. 453 at 22-24.
                                         13
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 18 of 27




relating to IDR and forbearance, id., it does not dispute that any such request was

ultimately “shared with Navient” and thus is “no longer confidential for the

purposes of disqualification,” Doc. 353 at 25.5 With respect to neither of these

purportedly “relevant” episodes—nor for any other interaction between Dr. Ang

and Bureau attorneys—does the CFPB point to any evidence that Dr. Ang was

exposed to its “strategies in the litigation,” the “strengths and weaknesses” of its

case, or any other specific privileged or confidential information relevant to this

litigation. See U.S. ex rel. Cherry Hill, 994 F. Supp. at 250. Absent such evidence,

the CFPB fails to meet the high bar for disqualification.

      B.     The CFPB’s Per Se Disqualification Rule Is Unsupported
      Rather than identify any specific, relevant, confidential information

disclosed to Dr. Ang, the CFPB’s objections reprise the legal argument the Bureau

made before the Special Master—namely, that Dr. Ang is subject to per se

disqualification because she purportedly was “exposed” to privileged information.




5
  The CFPB’s characterization of this “input” is itself exaggerated and misleading.
It consists of a single comment in which Dr. Ang agreed such information would
be “informative.” The CFPB has not asserted privilege over that comment. See
CFPB Ex. 11 at A52. Moreover, as the Special Master noted, this request “was not
included in the CID” on which Dr. Ang was providing input—only a year later did
the CFPB issue its first request for data regarding IDR and forbearance. See Doc.
453 at 24.
                                           14
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 19 of 27




See Doc. 459 at 22.6 According to the CFPB, some of the information Dr. Ang

received was “privileged,” rather than “merely confidential,” and that fact alone

requires disqualification. Thus, the CFPB claims that it was not required to present

any evidence of specific disclosures to Dr. Ang regarding the Bureau’s litigation

strategies or otherwise significantly related to the issues in the lawsuit. See Doc.

459 at 18 (disputing the “need[]” for this “further inquiry”).

      That is not the law. Contrary to the CFPB’s asserted rule, the Special

Master properly relied on a host of decisions demonstrating that, regardless of

whether a party describes its communications with a former employee as

“privileged,” the drastic remedy of expert disqualification requires “specific and

unambiguous” evidence of the relevant information received by the expert. See

Doc. 453 at 28 (quoting Hewlett Packard, 330 F. Supp. 2d at 1094); see also Doc.

453 at 28-30 (collecting cases). In Hewlett Packard, for example, the court



6
  Although it is unclear whether the Bureau is renewing the argument in its
objections, the Special Master properly rejected the CFPB’s claim that its motion
to disqualify Dr. Ang should be assessed under any “bright-line” side-switching
rule. Doc. 453 at 10-13. Courts have applied this rule only in narrow
circumstances not present here, id., and even the few courts to adopt the test have
not relied on it as “the sole basis for disqualification” of an expert, id. at 10 n.7; see
also Rhodes, 558 F. Supp. 2d at 666 (recognizing the test’s “lack of support” in the
case law). Rather than dispute this ruling, the CFPB appears to argue that
disqualification is warranted “regardless of which test is applied” because Dr. Ang
“received privileged information.” See Doc. 459 at 18. But as explained below,
no court has ever adopted the per se rule the CFPB advances.
                                            15
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 20 of 27




rejected the movant’s contention that its attorneys had provided an expert with

“detailed elements of its litigation strategy” because the party “offered neither

specific details of such discussion nor evidence contradicting [the expert’s] version

of events.” 330 F. Supp. 2d at 1097. Similarly, in Murray Energy Corp. v.

McCarthy, attorneys for the Environmental Protection Agency (“EPA”) claimed a

former official had been privy to the agency’s “privileged and confidential

information” and that such information “form[ed] the basis of his report.” 2016

WL 3390517, at *4 (N.D. W.Va. June 17, 2016) (emphasis added). However, the

court declined to disqualify the expert because the EPA could not “point[] to any

‘privileged communications’ that ha[d] anything to do with [the expert’s] report.”

Id. Likewise, in Bard IVC Filters, the moving party provided “general

descriptions” of information provided by “various attorneys” but made “no effort

to identify the confidential information [the expert] received.” 2017 WL 6603467,

at *4-5. Although the court concluded it was “likely” that the expert “actually

received confidential information” from those attorneys, this “likelihood” was “not

enough” to meet the movant’s burden to present “specific and unambiguous”

evidence of such disclosures. Id.

      Moreover, the cases on which the CFPB relies for its asserted “critical

distinction” between “privileged” and “merely confidential” information offer no

such rule of per se disqualification. See Doc. 459 at 18-20. The case the CFPB
                                          16
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 21 of 27




holds up to “demonstrat[e] this concept,” id. at 18, in fact adopted precisely the

same legal standard the Special Master applied here. See H. Lundbeck A/S v.

Apotex Inc., 2020 WL 1285834 (D. Del. Mar. 18, 2020) (recognizing that “general

allegations that the expert was privy to legal strategies and the opinions of its legal

counsel were insufficient” to support disqualification) (internal quotation marks

omitted)). Indeed, in each case on which the CFPB relies, the court excluded the

expert in question based on specific and unambiguous evidence far exceeding

anything the CFPB has presented here. In Koch Refining, for example, the Fifth

Circuit upheld the district court’s exclusion of an expert because the expert’s report

itself “clearly revealed that . . . it would have embodied confidential disclosures.”

85 F.3d at 1182. The record showed the expert had obtained this “confidential

information” in part through “documents that had been generated in preparation

for . . . trial.” Id. Similarly, in In re C.R. Bard, Inc., the disqualified expert had

previously participated in the moving party’s “decisions regarding [how] to

allocate fault” in the litigation, “vetted [other] potential expert witnesses” and

“discussed strategies on how to cross-examine plaintiffs’ experts.” 2014 WL

6960396, at *9 (S.D. W.Va. Dec. 8, 2014). And in Cordy v. Sherwin-Williams Co.,

the disqualified expert had received “a three-ring binder containing the




                                           17
          Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 22 of 27




investigation conducted by plaintiff’s counsel” as well as “a cover letter with

counsel’s impression of the case.” 156 F.R.D. 575, 577 (D.N.J. 1994). 7

          As the above cases demonstrate, regardless of whether information is labeled

as “privileged” or “confidential,” see Doc. 459 at 18, disqualifying an expert

requires evidence of “specific and unambiguous disclosures” that if revealed by an

expert to an opponent “would prejudice the party” seeking disqualification, see

Hewlett-Packard Co., 330 F. Supp. 2d at 1087. The Special Master found no

evidence that such disclosures were made to Dr. Ang, and the CFPB has pointed to

no specific documents or testimony undermining that finding.

    II.   The Special Master Correctly Found That Policy Considerations
          Warrant Denial of the CFPB’s Request.

          The CFPB has fallen far short of the ‘“high standard of proof’ to show that

disqualification is warranted.” Rhodes, 558 F. Supp. 2d at 664 (quoting Grant


7
  The cases the CFPB cites as falling on the other side of this “privileged” vs.
“confidential” divide only solidify that the distinction is entirely of the CFPB’s
own invention. See Doc. 459 at 21. In none of those decisions was a
disqualification motion denied because the information at issue was “merely
confidential.” Rather, like the CFPB, the movants in each case failed to identify
evidence of “specific and unambiguous disclosures” of relevant confidential
information. See Hewlett-Packard Co., 330 F. Supp. 2d at 1097 (citing absence of
“specific details” regarding discussion in which attorney purportedly divulged the
party’s “litigation strategy”); Space Sys./Loral v. Martin Marietta Corp., 1995 WL
686369, at *5 (N.D. Cal. Nov. 15, 1995) (movant “offer[ed] only unsubstantiated
speculation that there is some risk of confidential disclosure.”); Palomar Med.
Techs., Inc. v. Tria Beauty, Inc., 2012 WL 517532, at *4 (D. Mass. Feb. 15, 2012)
(information was not “of particular significance relevant to this litigation”).
                                            18
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 23 of 27




Thornton, LLP, 297 F. Supp. 2d at 882). While that failure alone warrants denial

of the CFPB’s motion, disqualifying Dr. Ang requires a further showing that the

“policy considerations” supporting disqualification “‘substantially outweigh the

interest in . . . non-disqualification.’” Doc. 353 at 33 (quoting Hewlett-Packard

Co., 330 F. Supp. 2d at 1095).

      The Special Master properly identified several “considerations” weighing

against disqualification, including the prejudice to Defendants of retaining a new

expert, Dr. Ang’s interest in pursuing her professional calling, the fact that Dr. Ang

consulted with Bureau ethics officials, 8 and the CFPB’s failure to object to Dr.

Ang’s publication of an article that relates closely to the analysis in her expert

report. Doc. 453 at 33-34. While the CFPB disputes the weight afforded those

findings, it identifies no contrary considerations tipping the balance in favor of

disqualification. See Doc. 459 at 24-26. As the party bearing the burden, that

failure is fatal to the CFPB’s request. See Hewlett-Packard Co., 330 F. Supp. at

1095-96.


8
  Although the CFPB claims that Dr. Ang was neither “truthful” nor “fully
forthcoming” in her conversations with CFPB ethics officers, see Doc. 459 at 24,
its objections fail to confront the Special Master’s conclusion that Dr. Ang’s
statements were in line with the CFPB’s own guidelines, which permit former
employees to work on matters in which they were not “substantially involved”
while at the Bureau, see Doc. 453 at 33 (“[N]o evidence was presented that Dr.
Ang was involved in the ‘substantive merits’ of the Bureau’s investigation of
Navient, and she certainly did not devote a lot of time to it”).
                                           19
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 24 of 27




      Most importantly, the CFPB fails to contest the Special Master’s finding that

Dr. Ang’s participation as an expert would not “prejudice the Bureau in the present

litigation.” See Doc. 453 at 33. As Defendants informed the Special Master,

Navient retained Dr. Ang on the understanding that she had not participated in any

CFPB matters that would preclude her from serving as an expert in this litigation.

See Doc. 393 at 1. In keeping with that understanding, Dr. Ang’s report relies

exclusively on her expertise as an economist and her general knowledge of student

loans to analyze information produced in this litigation—including transaction-

level data involving “millions if not billions of records” of Navient borrowers.

Feb. 20 Hrg. Tr. at 268:17-25. As the Special Master recognized, Dr. Ang’s

episodic interactions with the CFPB attorneys investigating Navient—in which she

provided discrete “technical advice as to how best to ask for data”—have nothing

to do with the detailed borrower-level analysis that is the basis of her report. See

Doc. 453 at 16, 34-35. Absent any indication that Dr. Ang even received

confidential information relevant to her work as an expert—much less attempted to

use such information to obtain any advantage in this case—neither fundamental

fairness nor the integrity of these proceedings warrants her disqualification.




                                          20
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 25 of 27




                                CONCLUSION

      For the foregoing reasons, the CFPB’s objections to Special Master Report

#18 should be overruled, and the Court should adopt the Special Master’s Order

denying the CFPB’s request to disqualify Dr. Ang.



Dated: April 23, 2020              Respectfully submitted,

                                   /s/ Daniel P. Kearney
                                   Jonathan E. Paikin (DC 466445) (pro hac vice)
                                   Daniel P. Kearney (DC 977148) (pro hac vice)
                                   Karin Dryhurst (DC 1034290) (pro hac vice)
                                   Gary Dyal (DC 176830) (pro hac vice)
                                   Wilmer Cutler Pickering Hale and Dorr LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   jonathan.paikin@wilmerhale.com
                                   daniel.kearney@wilmerhale.com
                                   karin.dryhurst@wilmerhale.com
                                   gary.dyal@wilmerhale.com
                                   Tel: 202-663-6000
                                   Fax: 202-663-6363

                                   Daniel T. Brier (PA 52348)
                                   Myers Brier & Kelly, LLP
                                   425 Spruce Street, Suite 200
                                   Scranton, PA 18503
                                   dbrier@mbklaw.com
                                   Tel: 570-342-6100
                                   Fax: 570-342-6147

                                   Counsel for Navient Corporation, Navient
                                   Solutions, LLC, and Pioneer Credit Recovery,
                                   Inc.


                                       21
     Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 26 of 27




                    CERTIFICATE OF WORD COUNT

     I hereby certify pursuant to Local Rule 7.8(b)(2) that the foregoing

document is 4,998 words.

                                     /s/ Karin Dryhurst
                                     Karin Dryhurst (DC 1034290) (pro hac vice)
                                     Wilmer Cutler Pickering
                                       Hale and Dorr LLP
                                     1875 Pennsylvania Avenue, NW
                                     Washington, DC 20006
                                     karin.dryhurst@wilmerhale.com
                                     Tel: 202-663-6000
                                     Fax: 202-663-6363
      Case 3:17-cv-00101-RDM Document 465 Filed 04/23/20 Page 27 of 27




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 23, 2020, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service:

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
